                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


JUSTIN SHROPSHIRE,

      Plaintiff,

v.                                             Case No. 8:20-cv-1931-TPB-CPT

TOWING & AUTO REPAIR
MANAGEMENT CORP, d/b/a
Victory Towing, JOSEPH D. SIMPSON,
And JESSICA K. SIMPSON,

      Defendants.
______________________________/

           ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Christopher P. Tuite, United States Magistrate Judge, entered on

April 23, 2021. (Doc. 21). Judge Tuite recommends that 1) Plaintiff’s Supplemental

Motion for Entry of Default Final Judgment on Damages Against All Defendants (Doc.

19) be granted; 2) that default judgment be entered in Plaintiff’s favor and against the

Defendants on Plaintiff’s FLSA overtime and minimum wage claims (Counts I and II)

in the total amount of $5,403.75; 3) that the Court retain jurisdiction over this action

to address any request by Plaintiff for attorney’s fees and costs pursuant to Fed. R.

Civ. P. 54 and Local Rule 7.01; and 4) that the Court direct the Clerk of Court to close

the case following the entry of the default judgment and a determination of Plaintiff’s

entitlement to a sum certain for attorney’s fees and costs.

      After conducting a careful and complete review of the findings and
recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district

court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error.

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright,

677 F.2d 404, 409 (5th Cir. 1982).

      Upon due consideration of the record, including Judge Tuite’s report and

recommendation, in conjunction with an independent examination of the file, the

Court adopts the report and recommendation in all respects. The Court agrees with

Judge Tuite’s detailed and well-reasoned factual findings and legal conclusions.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Tuite’s report and recommendation (Doc. 21) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for all

      purposes, including appellate review.

(2)   Plaintiff’s Supplemental Motion for Entry of Default Final Judgment on

      Damages Against All Defendants (Doc. 19) is GRANTED.

(3)   The Clerk is directed to enter final judgment in favor of JUSTIN SHROPSHIRE

      and against TOWING & AUTO REPAIR MANAGEMENT CORP., d/b/a Victory

      Towing, JOSEPH D. SIMPSON, and JESSICA K. SIMPSON on Plaintiff’s

      FLSA overtime and minimum wage claims (Counts I and II) in the total amount

                                       Page 2 of 3
      of $5,403.75.

(4)   The Court retains jurisdiction over this action to address any request by

      Plaintiff for attorney’s fees and costs pursuant to Fed. R. Civ. P. 54 and Local

      Rule 7.01.

(5)   The Clerk of Court is directed to close the case following the entry of the default

      judgment and a determination of Plaintiff’s entitlement to a sum certain for

      attorney’s fees and costs.

DONE and ORDERED in Chambers, in Tampa, Florida, this 9th day of July, 2021.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
